Title: Virginia Delegates in Congress to the Virginia Convention, 18 [May] 1776
From: Virginia Delegates
To: Virginia Convention


                    
                        Gentlemen
                        Philadelphia, 18 April, [i.e., May] 1776.
                    
                    The inclosed resolutions were reported by a committee appointed to consider of a letter from general Lee to the president. We have  nothing to observe upon them unless it be, that the surgeons whom the director general of the hospital is empowered to appoint, and the regimental surgeons to be nominated by the convention, according to a resolution lately forwarded to you, are different officers. Upon the arrival of two ships of war, two frigates and one tender at Quebeck, the 6th instant, the […] with the forces the vessels brought, of no more than about a thousand men, made a sally upon our army there, and routed it. The resolution of the 15th of May we send a printed copy of, lest the manuscript, which we desired the secretary to furnish us with, should not come time enough to go by this opportunity. We are, Gentlemen, Your most obedient servants.
                